Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit”, “determination unit”, “acquisition unit”, “prediction unit”, “display control unit”, “first acquisition unit”, “second acquisition unit”, and “third acquisition unit” in claims 1, 8, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“image forming unit” – paragraph [0024]; 
“determination unit” – paragraph [0082]-[0083]; 
“acquisition unit” – paragraph [0089];
“prediction unit” – paragraph [0096]-[0097]; 
“display control unit” – paragraph [0100];
“first acquisition unit” – paragraph [0089]; 
“second acquisition unit” – paragraph [0111]; 
“third acquisition unit” – paragraph [0115]-[0116].


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-12 are directed to image forming apparatus, and control method for an image forming apparatus. Claim 1, and 12 identify the uniquely distinct features of “a prediction unit configured to predict remaining lifetime of the attached first container, based on the amount of the recording material acquired by the acquisition unit and an amount of a recording material supplied from a second container that was detached from the image forming apparatus before the first container was attached to the image forming -2-Application No.: 16/666,204 Attorney Docket: 10190175US01 apparatus and satisfied the predetermined condition, wherein the prediction unit does not use an amount of a recording material supplied from a third container that was detached from the image forming apparatus before the first container was attached to the image forming apparatus and did not satisfy the predetermined condition for predicting the remaining lifetime of the attached first container”. The closest prior art Sato et al. (US 2016/0350661) teaches an image forming apparatus includes a replacement time 
B. Claims 13-18 are directed to image forming apparatus, and control method for an image forming apparatus. Claims 13, and 16 identify the uniquely distinct features of “a second acquisition unit configured to acquire a second amount of a recording material supplied from a second container that satisfied the predetermined condition and was attached to the image forming apparatus, wherein the second container was attached to the image forming apparatus after the first container was detached; and a third acquisition unit configured to acquire a remaining period of the second container based on the first amount and the second amount, wherein the remaining period of the second container is not based on an amount of a recording material supplied from a container that did not satisfy the predetermined condition”. The closest prior art Sato et al. (US 2016/0350661) teaches an image forming apparatus includes a replacement time predicting circuit, a variation determining circuit, and a replacement time adjusting circuit. The replacement time predicting circuit periodically predicts, based on a consumption trend, a replacement time of a consumption article starting from a time when a replacement article is ordered, the replacement time being a time when a non-consumption amount of the consumption article is equal to or less than a specific replacement threshold. The variation determining circuit determines a variation of each later -predicted replacement time from a replacement time that is predicted when the replacement article is ordered, each later -predicted replacement time being predicted after the replacement article is ordered. The replacement time adjusting circuit, in response to the variation determined by the variation determining circuit, changes the consumption trend of the consumption article so as to reduce or eliminate the variation (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/           Primary Examiner, Art Unit 2675